State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 26, 2017                   522306
________________________________

In the Matter of VERNON A.
   JONES,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
   et al.,
                    Respondents.
________________________________


Calendar Date:   November 29, 2016

Before:   McCarthy, J.P., Egan Jr., Rose, Clark and Aarons, JJ.

                             __________


     Vernon A. Jones, Fallsburg, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Robert M.
Goldfarb of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (Platkin, J.),
entered November 27, 2015 in Albany County, which, among other
things, dismissed petitioner's application, in a proceeding
pursuant to CPLR article 78, to review a determination of
respondent Commissioner of Corrections and Community Supervision
withholding petitioner's good time allowance.

      Petitioner, an inmate, commenced this CPLR article 78
proceeding challenging a determination of respondent Commissioner
of Corrections and Community Supervision to withhold petitioner's
good time allowance based upon his failure to complete required
programming. Supreme Court, among other things, dismissed the
petition. Petitioner now seeks to challenge that dismissal of
                              -2-                  522306

the petition.

      The Attorney General has advised this Court that petitioner
reappeared before the Time Allowance Committee and the
Commissioner affirmed the Committee's recommendation that
petitioner's good time allowance be restored due to petitioner's
completion of programs and continued positive disciplinary
record. In view of this, petitioner's challenge to the prior
determination has been rendered moot and this appeal must
therefore be dismissed (see Matter of Gonzalez v Department of
Corr. & Community Supervision, 107 AD3d 1283, 1283 [2013]).
Contrary to petitioner's contention, we find that the narrow
exception to the mootness doctrine is inapplicable (see Matter of
Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]).

      McCarthy, J.P., Egan Jr., Rose, Clark and Aarons, JJ.,
concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court